Pee CueiaM.
Tbe jury's answer to tbe second issue bars recovery on tbe part of tbe plaintiff. Rimmer v. R. R., ante, 198; Moore v. Iron Works, 183 N. C., 438, 111 S. E., 776. Tbe case on trial narrowed itself largely to controverted issues of fact. Botb were found to be negligent. No reversible error bas been made to appear. While some of tbe illustrations used by tbe judge in bis charge seem a little inapposite, still tbey appear to be without material significance. They could hardly have affected tbe result. S. v. Marshall, ante, 127.
In tbe absence of a clearer showing, tbe verdict and judgment must be upheld. It is so ordered.
No error.